Brace, J.
In this action the plaintiff seeks to set aside a deed executed by Joshua Wood, late of St. Francois countjr, deceased, dated June 5, 1879, conveying certain real estate therein described in fee to the defendant, on the ground that at the time said deed was executed the said Joshua was of unsound mind, and that the defendant procured said deed to be made to her by fraud and undue influence.
The plaintiff is a son of Joshua Wood by a former marriage; the defendant is his widow. Joshua Wood died on the seventh of July, 1879 ; on the eleventh of January, 1877, he made a will by which he devised his land, about one hundred and ninety acres, to the defendant for life, remainder in fee to plaintiff, subject to a charge in favor of the representatives of the defendant to the amount of $400 received by him. The land for her dower interest in her former husband’s estate, conveyed to the defendant for the same consideration by said deed of June 5, 1879, was a part of the land devised as aforesaid. Within a year after the death of the said Joshua the defendant renounced the provisions of his will, the estate was settled up, the heirs being all of age, the estate was distributed without regard to the provisions of the will, and eight years thereafter this suit was commenced.
*22Tbe court after bearing all tbe evidence found for defendant and dismissed tbe bill. Tbe only ground urged on tbis. appeal for a reversal of tbe judgment of tbe court below is that tbe weight of tbe evidence is against tbe finding of tbe court.
After a careful consideration of all tbe evidence as it appears in the record, we have no hesitation in saying that there is no evidence whatever to sustain tbe charge that the deed was obtained by tbe defendant by fraud or undue influence, and that tbe finding of tbe court that at tbe time tbe deed was executed by the said Joshua be was of sound mind and capable of making tbe deed, is supported by tbe evidence. Tbe judgment of tbe circuit court is, therefore, affirmed.
All concur.